MEMORANDUM**
Ernesto Yepez-Bedolla appeals his jury conviction of attempting to re-enter the United States after deportation in violation of 8 U.S.C. § 1326(a). Yepez-Bedolla contends that his conviction cannot stand because at all times during the alleged attempt to re-enter he was never free from official restraint and because the district court refused to instruct the jury that “official restraint” precludes a conviction for attempted re-entry. These contentions are foreclosed by United States v. Leos-Maldonado, 302 F.3d 1061, 1063-64 (9th Cir.2002). See also United States v. Riverar-Relle, 322 F.3d 670, 675 (9th Cir.2003) (the offense of attempting to enter the United States does not require that the defendant be free from official restraint).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *54courts of this circuit except as provided by Ninth Circuit Rule 36-3.